LEWIS, j.
At Grave Lake, Itasca county, respondent was in the business of tanning skins, and on January 27, 1902, had in his possession about sixty two tanned deer and ten tanned moose skins. On that day appellants took possession of them, as agents of the board of game and fish commissioners of the state. This action was brought to recover their value, and appellants justify their seizure upon the ground that the-property belonged to the state, and was authorized by the game law. At the close of the testimony the court directed the jury to return a verdict for respondent for the amount of the value of the property.
*339Section 9, c. 221, Laws 1897 (p. 409), provides that all wild game shall under all circumstances, except as otherwise prescribed, be and remain the property of the state; and section 33 declares that possession of any game, the killing of which is prohibited by law, shall be prima facie evidence that it is the property of the state at the time it was taken or killed, and that it was taken or killed within the state, and that the burden of proof is upon the party in possession to show that such game was killed or taken as provided by law. In State v. Rodman, 58 Minn, 393, 59 N. W. 1098, the court, having under consideration that provision of the game law prohibiting the possession of certain game for more than five days after the commencement of the closed season, held that such regulation was within the police power of the state to preserve wild game from extermination, and that the act in question was constitutional. In Thomas v. Northern Pacific Exp. Co., 73 Minn. 185, 75 N. W. 1120, it. was held that the title to wild game caught or killed in a manner prohibited by the statute remains the property of the state, and may be reclaimed by the state, and that no person can acquire title to wild game except by catching or killing it at the time and in the manner authorized.
In the present case, according to the undisputed testimony, Linden came into possession of the skins in their green or dry state by purchase, mostly from Indians, and partly from settlers in the county, and had been in possession of them for about a year. ITe had killed none of the game from which the hides were taken, and had no knowledge that any were killed in any other manner than as provided by law. His business consisted in tanning skins, selling the product, and in making moccasins and other articles for sale. The state insists that the burden of proof is upon respondent to show that the animals from which the hides were taken were caught or killed in the manner provided by law. To justify ■ the contention it would be necessary to hold that no person can at any time acquire title to skins of wild animals in their green or dried state without assuming the responsibility of proving that such animals were lawfully taken or killed. The law authorizes the killing of moose and deer within a certain period during November of each year. There is no restriction upon the disposition of the skins by- those entitled to kill such animals. So far as the record shows, the animals in question may have been killed during the lawful season, and in a lawful manner. *340Under such circumstances the presumption is that they came lawfully, rather than unlawfully, into respondent’s possession.
It is unnecessary to go any further in this case than to decide that the burden of proof is not upon respondent to show that the animals were lawfully taken, and we do not wish to be understood as holding that a person may not purchase and in good faith acquire skins of wild animals, although they may in fact have been killed contrary to law. The object of the statute, as stated in State v. Rodman, supra, is to prevent the extermination of such game, and to that end, as a police regulation, reasonable restrictions and safeguards may be provided; but there is a limit to the state’s power in tracing the product of animals illegally killed, and subjecting those who in good faith come into possession thereof to the results attending confiscation.
Order affirmed.